                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROLAND MA,                                          CASE NO. C19-0399-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    DEPARTMENT OF EDUCATION, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on two recent fillings by Plaintiff Roland Ma, a
18   motion for settlement conference and a praecipe (Dkt. Nos. 94, 95). Judgment was issued and
19   this case was closed on July 16, 2019. (Dkt. No. 80). The case is currently on appeal to the Ninth
20   Circuit. (See Dkt. No. 82.) Thus, the Court no longer has jurisdiction over the case. The Clerk is
21   DIRECTED to terminate the pending motion (Dkt. No. 94).
22          DATED this 18th day of October 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 1
